Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                         Nos. 3D20-1; 3D20-1063
                       Lower Tribunal No. 17-25327
                           ________________

                   Jetstream International, LLC, et al.,
                               Appellants,

                                     vs.

               Student Travel Services, LLC, etc., et al.,
                              Appellees.


     Appeals from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

      Law Offices of Robert P. Frankel, P.A., and Robert P. Frankel
(Plantation), for appellants.

    Clarke Silverglate, P.A., Spencer H. Silverglate and Shannon P.
McKenna, for appellee STS Travel Group, LLC.


Before LOGUE, HENDON and GORDO, JJ.

     PER CURIAM.
     Affirmed. See Se. Floating Docks, Inc. v. Auto-Owners Ins. Co., 82

So. 3d 73, 80 (Fla. 2012) (“An agreement between parties to be bound by

the substantive laws of another jurisdiction is presumptively valid, and this

Court will enforce a choice-of-law provision unless applying the chosen

forum’s law would contravene a strong public policy of this State.”);

Burroughs Corp. v. Suntogs of Miami, Inc., 472 So. 2d 1166, 1169 (Fla.

1985) (concluding the contractual provision applying another state’s law

regarding the limitations period was not contrary to a strong public policy);

see also Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla.

1979).




                                     2